Title: New York Ratifying Convention. Third Speech of June 21 (Francis Childs’s Version), [21 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 21, 1788]
The Hon. Mr. Hamilton. Mr. Chairman I rise to take notice of the observations of the hon. member from Ulster. I imagine the objections he has stated, are susceptible of a complete and satisfactory refutation. But before I proceed to this, I shall attend to the arguments advanced by the gentlemen from Albany and Dutchess. These arguments have been frequently urged, and much confidence has been placed in their strength: The danger of corruption has been dwelt upon with peculiar emphasis, and presented to our view in the most heightened and unnatural colouring: Events, merely possible have been magnified by distempered imagination into inevitable realities; and the most distant and doubtful conjectures have been formed into a serious and infallible prediction. In the same spirit, the most fallacious calculations have been made: The lowest possible quorum has been contemplated as the number to transact important business; and a majority of these to decide in all cases on questions of infinite moment. Allowing, for the present, the propriety and truth of these apprehensions, it would be easy, in comparing the two constitutions, to prove that the chances of corruption under the new, are much fewer that those to which the old one is exposed. Under the old confederation, the important powers of declaring war, making peace, &c. can be exercised by nine states. On the presumption that the smallest constitutional number will deliberate and decide, those interesting powers will be committed to fewer men, under the ancient than under the new government. In the former, eighteen members, in the latter, not less than twenty-four may determine all great questions. Thus on the principles of the gentlemen, the fairer prospect of safety is clearly visible in the new government. That we may have the fullest conviction of the truth of this position, it ought to be suggested, as a decisive argument, that it will ever be the interest of the several states to maintain, under the new government, an ample representation: For, as every member has a vote, the relative influence and authority of each state will be in proportion to the number of representatives she has in Congress. There is not therefore a shadow of probability, that the number of acting members in the general legislature, will be ever reduced to a bare quorum; especially as the expence of their support is to be defrayed from a federal treasury: But under the existing confederation, as each state has but one vote, it will be a matter of indifference, on the score of influence, whether she delegates two or six representatives: And the maintenance of them forming a striking article in the state expenditures, will forever prove a capital inducement to retain or withdraw from the federal legislature, those delegates which her selfishness may too often consider as superfluous.
There is another source of corruption, in the old government, which the proposed plan is happily calculated to remedy. The concurrence of nine states, as has been observed, is necessary to pass resolves the most important, and on which, the safety of the republic may depend. If these nine states are at any time assembled, a foreign enemy, by dividing a state and gaining over and silencing a single member, may frustrate the most indispensible plan of national policy, and totally prevent a measure, essential to the welfare or existence of the empire. Here, then, we find a radical, dangerous defect, which will forever embarrass and obstruct the machine of government; and suspend our fate on the uncertain virtue of an individual. What a difference between the old and new constitution strikes our view! In the one, corruption must embrace a majority; in the other, her poison administered to a single man, may render the efforts of a majority totally vain. This mode of corruption is still more dangerous, as its operations are more secret and imperceptible: The exertions of active villainy are commonly accompanied with circumstances, which tend to its own exposure: But this negative kind of guilt has so many plausible apologies as almost to elude suspicion.
In all reasonings on the subject of corruption, much use has been made of the examples furnished by the British house of commons. Many mistakes have arisen from fallacious comparisons between our government and theirs. It is time, that the real state of this matter should be explained. By far the greatest part of the house of commons is composed of representatives of towns or boroughs: These towns had antiently no voice in parliament; but on the extension of commercial wealth and influence, they were admitted to a seat. Many of them are in the possession and gift of the king; and from their dependence on him, and the destruction of the right of free election, they are stigmatized with the appellation of rotten boroughs. This is the true source of the corruption, which has so long excited the severe animadversion of zealous politicians and patriots. But the knights of the shire, who form another branch of the house of commons, and who are chosen from the body of the counties they represent, have been generally esteemed a virtuous and incorruptible set of men. I appeal, Sir, to the history of that house: This will shew us, that the rights of the people have been ever very safely trusted to their protection; that they have been the ablest bulwarks of the British commons; and that in the conflict of parties, by throwing their weight into one scale or the other, they have uniformly supported and strengthened the constitutional claims of the people. Notwithstanding the cry of corruption that has been perpetually raised against the house of commons, it has been found, that that house, sitting at first without any constitutional authority, became, at length, an essential member of the legislature, and have since, by regular gradations, acquired new and important accessions of privilege: That they have, on numerous occasions, impaired the overgrown prerogative, and limited the incroachments of monarchy.
An honorable member from Dutchess, (Mr. Smith) has observed, that the delegates from New-York, (for example) can have very little information of the local circumstances of Georgia or SouthCarolina, except from the representatives of those states; and on this ground, insists upon the expediency of an enlargment of the representation; since, otherwise, the majority must rely too much on the information of a few. In order to determine whether there is any weight in this reasoning, let us consider the powers of the national government, and compare them with the objects of state legislation. The powers of the new government are general, and calculated to embrace the aggregate interest of the Union, and the general interest of each state, so far as it stands in relation to the whole. The object of the state governments is to provide for their internal interests, as unconnected with the United States, and as composed of minute parts or districts. A particular knowledge, therefore, of the local circumstances of any state, as they may vary in different districts, is unnecessary for the federal representative. As he is not to represent the interests or local wants of the county of Dutchess or Montgomery; neither is it necessary that he should be acquainted with their particular resources: But in the state governments, as the laws regard the interests of the people, in all their various minute divisions; it is necessary, that the smallest interests should be represented. Taking these distinctions into view, I think it must appear evident, that one discerning and intelligent man will be as capable of understanding and representing the general interests of a state, as twenty; because, one man can be as fully acquainted with the general state of the commerce, manufactures, population, production and common resources of a state, which are the proper objects of federal legislation. It is to be presumed, that few men originally possess a complete knowledge of the circumstances of other states; They must rely, therefore, on the information, to be collected from the representatives of those states: And if the above reasoning be just, it appears evident, I imagine, that this reliance will be as secure as can be desired.
Sir, in my experience of public affairs, I have constantly remarked, in the conduct of members of Congress, a strong and uniform attachment to the interests of their own state: These interests have, on many occasions, been adhered to, with an undue and illiberal pertinacity; and have too often been preferred to the welfare of the Union. This attachment has given birth to an unaccommodating spirit of party, which has frequently embarrassed the best measures: It is by no means, however, an object of surprize. The early connections we have formed; the habits and prejudices in which we have been bred, fix our affection so strongly, that no future objects of association can easily eradicate them: This, together with the entire and immediate dependence the representative feels on his constituent, will generally incline him to prefer the particular before the public good.
The subject, on which this argument of a small representation has been most plausibly used, is taxation. As to internal taxation, in which the difficulty principally rests, it is not probable, that any general regulation will originate in the national legislature. If Congress in times of great danger and distress, should be driven to this resource, they will undoubtedly adopt such measures, as are most conformable to the laws and customs of each state: They will take up your own codes and consult your own systems: This is a source of information which cannot mislead, and which will be equally accessible to every member. It will teach them the most certain, safe and expeditious mode of laying and collecting taxes in each state. They will appoint the officers of revenue agreeably to the spirit of your particular establishments; or they will make use of your own.
Sir, the most powerful obstacle to the members of Congress betraying the interests of their constituents, is the state legislatures themselves; who will be standing bodies of observation, possessing the confidence of the people, jealous of federal encroachments, and armed with every power to check the first essays of treachery. They will institute regular modes of enquiry: The complicated domestic attachments, which subsist between the state legislators and their electors, will ever make them vigilant guardians of the people’s rights: Possessed of the means, and the disposition of resistance, the spirit of opposition will be easily communicated to the people; and under the conduct of an organized body of leaders, will act with weight and system. Thus it appears, that the very structure of the confederacy affords the surest preventives from error, and the most powerful checks to misconduct.
Sir, there is something in an argument, that has been urged, which, if it proves any thing, concludes against all union and all government; it goes to prove, that no powers should be entrusted to any body of men, because they may be abused. This is an argument of possibility and chance; one that would render useless all reasonings upon the probable operation of things, and defeat the established principles of natural and moral causes. It is a species of reasoning, sometimes used to excite popular jealousies, but is generally discarded by wise and discerning men. I do not suppose that the honorable member who advanced the idea, had any such design: He, undoubtedly, would not wish to extend his argument to the destruction of union or government; but this, Sir, is its real tendency. It has been asserted, that the interests, habits and manners of the Thirteen States are different; and hence it is inferred, that no general free government can suit them. This diversity of habits, &c. has been a favorite theme with those who are disposed for a division of our empire; and like many other popular objections, seems to be founded on fallacy. I acknowledge, that the local interests of the states are in some degree various; and that there is some difference in their habits and manners: But this I will presume to affirm; that, from New-Hampshire to Georgia, the people of America are as uniform in their interests and manners, as those of any established in Europe. This diversity, to the eye of a speculatist, may afford some marks of characteristic discrimination, but cannot form an impediment to the regular operation of those general powers, which the Constitution gives to the united government. Were the laws of the union to new-model the internal police of any state; were they to alter, or abrogate at a blow, the whole of its civil and criminal institutions; were they to penetrate the recesses of domestic life, and controul, in all respects, the private conduct of individuals, there might be more force in the objection: And the same constitution, which was happily calculated for one state, might sacrifice the wellfare of another. Though the difference of interests may create some difficulty and apparent partiality, in the first operations of government, yet the same spirit of accommodation, which produced the plan under discussion, would be exercised in lessening the weight of unequal burthens. Add to this that, under the regular and gentle influence of general laws, these varying interests will be constantly assimilating, till they embrace each other, and assume the same complexion.
